DETAILED ACTION
Application Summary
The examiner acknowledges receipt of arguments and amendments submitted 3/9/2022. Claim 1 is amended. Claims 1-9 are presently pending for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lane et al. (US Patent Application Publication 2009/0275805), hereinafter Lane, in view of Cobelli et al. (US Patent Application Publication 2014/0118138), hereinafter Cobelli. 
Regarding claim 1, Lane teaches an electrocardiogram analysis apparatus (Lane, ¶[0116]) comprising: an electrocardiogram signal inputting section to which electrocardiogram signals of a plurality of measurement electrodes that are attached to a subject are input (Lane, ¶[0116], ECG has leads and measurements electrodes attached to a subject; these are connected to a medical monitor, which inherently has an electrocardiogram signal inputting section since it is receiving ECG signals from ECG leads); a mistaken attachment determining section which, by using the input electrocardiogram signals, is configured to determine whether the measurement electrodes are mistakenly attached or not (Lane, ¶[0116], the system notes missing signals or incorrectly placed electrodes, and uses signals to detect improper placement; since it determines mistaken attachment, it must inherently have a mistaken attachment determining section, that is, lines of code determining based on the signals that there is a problem with the attachment); an outputting section which, if it is determined that the measurement electrodes are mistakenly attached, is configured to notify of mistaken attachment of the measurement electrodes (Lane, ¶[0116], a display is an outputting section, and it displays a notification of the mistaken attachment). Lane teaches that the device is configured to display an image indicating which electrodes are improperly placed, along with an option for the operator to ignore the intervention and dismiss the alert (Lane, ¶[0116]). Lane does not explicitly teach an electrocardiogram data storing section. Lane teaches comparison of collected data with shared data (Lane, ¶[0094-95]), and also simultaneous collection of sensor data with sensor position (Lane, Fig. 2B, ¶[0097], ¶[0117], saving both collected ECG data and sensor movement information), which implies storage of the sensor data as well, since this is a digital system. This portion of the disclosure is generic because ECG data storage is not the main point of Lane’s disclosure, but storage of ECG data using an electrocardiogram storing section would have been obvious to one having ordinary skill in the art, because physicians may wish to look at it later to identify anomalies and to compare it with prior data, as discussed in Lane’s disclosure. Lane teaches the equipment offering automated assistance when a mistaken attachment has been detected (Lane, ¶[0116]), and Lane also teaches that past equipment offers of assistance may be stored in the equipment or automatically transmitted out by wireless interface (Lane, ¶[0146-0147]). Lane’s system allows the user to confirm or dismiss these notifications (Lane, ¶[0116]). Lane does not explicitly teach displaying a confirmation button that when pressed provides an indication of confirmation of the notification. Cobelli teaches a health monitoring system that may provide a health alert, and a user may acknowledge the alert by pressing a button (Cobelli, ¶[0158]), and the state of an indicator may switch to an acknowledged state (Cobelli, ¶[0168], ¶[0206]). It would have been obvious to one having ordinary skill in the art to provide this button in order to store information regarding whether the user knew about the health alert, which in the Lane system, would refer to a mistaken electrode placement. It would furthermore have been obvious to one having ordinary skill in the art, in a case where there is an indication of confirmation of the notification, that the electrocardiogram storing section (the processor) would be configured to store information indicating that the measurement electrodes have been checked, together with the input electrocardiogram signals. This would have been obvious to one having ordinary skill in the art because it will allow later analysis by a physician to determine whether the data that was collected was bad as a result of mistaken electrode placement, or whether this data is useable nonetheless, and to confirm whether the user received the notification that the placement was not good. Lane does not teach what is done in a case where the indication of confirmation of the notification is not provided. However, since Lane teaches that all status may be shared (checked, disconnected, dismissed, etc), it would have been obvious to one having ordinary skill in the art to configure the device to store information indicating that the measurement electrodes have not been checked, together with the input electrocardiogram signals, in order that a physician reviewing the signals later may be aware that this data is also questionable since the attachment was not checked. 
Regarding claims 2 and 7, the modified Lane invention teaches that ECG data is collected together with data about sensor placement (Lane, Fig. 2B, ¶[0097]) . Lane does not explicitly teach that data is collected about a plurality of subjects. However, Lane teaches that the information stored in a database regarding collected data, help requests and equipment offers of assistance, may include patient number (Lane, ¶[0146-0147]). The inclusion of patient number as a line item implies that the database has data for more than one patient, hence the need to distinguish between patients. It would have been obvious to one having ordinary skill in the art to use this system for a plurality of patients and to cumulatively store information about the measurement electrodes. In the modified Lane invention, it would further have been obvious to one having ordinary skill in the art to cumulatively store information indicating that the measurement electrodes have been checked, or information indicating that the measurement electrodes have not been checked, together with the electrocardiogram signals, in order to track electrode errors and determine whether training needs to be improved (Lane, ¶[0146-0149]).
Regarding claim 3, Lane teaches that the outputting section further outputs the information indicating that the measurement electrodes have been checked (Lane, ¶[0116] outputting information that electrodes have been checked). Lane does not specifically recite outputting this information together with the ECG signals. However, Lane teaches that indication of the reliability of a signal may be included on a standard ECG monitor (Lane, ¶[0116]), and a standard ECG monitor shows an ECG signal. It would therefore have been obvious to one having ordinary skill in the art to show information indicating that the measurement electrodes have been checked together with the electrocardiogram signals.
Regarding claims 4 and 8, Lane teaches that outputting section further displays the information indicating that the measurement electrodes have been checked, or the information indicating that the measurement electrodes have not been checked (Lane, ¶[0116]). Lane does not expressly teach that this information is displayed in a list of test results of the plurality of subjects. However, Lane teaches that information for a plurality of test subjects may be compiled (Lane, ¶[0147], tabulated information including error type and patient number). It would have been obvious to one having ordinary skill in the art to display information indicating whether or not electrodes have been checked in a list of test results of a plurality of subjects because such a display may reveal that a particular electrode position frequently has problems, indicating that the problem may therefore be with the design of the electrode or the skills of the person placing it, and not with an individual patient.
Regarding claims 5 and 9, Lane teaches that the display of the information indicating that the measurement electrodes have been checked, or the information indicating that the measurement electrodes have not been checked (Lane, ¶[0116]). Lane teaches that bold colors may be used to indicate a warning or a need for intervention (Lane, ¶[0108], ¶[0128]). It would therefore have been obvious to one having ordinary skill in the art, in the modified Lane invention, for the list of test results to be performed by displaying a character in the list, by displaying the list in different colors, or by placing a mark in the list, in order to call attention to the most problematic results that need the most attention from those monitoring the system.
Regarding claim 6, Lane teaches an electrocardiogram system which includes an electrocardiograph that acquires electrocardiogram data of a subject (Lane, ¶[0014], ¶[0116], checking ECG lead placement and ECG lead types makes the inclusion of an electrocardiograph acquiring ECG data of a subject inherent in the system), and an external computer that stores the electrocardiogram data acquired by the electrocardiograph (Lane, ¶[0147] viewing the data as tabulated presupposes that it has been stored in an external computer, so that someone else may view the data later), and in which the electrocardiograph and the external computer are communicable with each other (Lane, ¶[0145-0147], data collected can be wirelessly transmitted to a different computer remotely located; ¶[0149], a central computer may push upgrades to the medical equipment, therefore the ECG may also receive data from the external computer). Lane teaches an electrocardiogram analysis apparatus (Lane, ¶[0116]) comprising: an electrocardiogram signal inputting section to which electrocardiogram signals of a plurality of measurement electrodes that are attached to a subject are input (Lane, ¶[0116], ECG has leads and measurements electrodes attached to a subject; these are connected to a medical monitor, which inherently has an electrocardiogram signal inputting section since it is receiving ECG signals from ECG leads); a mistaken attachment determining section which, by using the input electrocardiogram signals, is configured to determine whether the measurement electrodes are mistakenly attached or not (Lane, ¶[0116], the system notes missing signals or incorrectly placed electrodes, and uses signals to detect improper placement; since it determines mistaken attachment, it must inherently have a mistaken attachment determining section, that is, lines of code determining based on the signals that there is a problem with the attachment); an outputting section which, if it is determined that the measurement electrodes are mistakenly attached, is configured to notify of mistaken attachment of the measurement electrodes (Lane, ¶[0116], a display is an outputting section, and it displays a notification of the mistaken attachment). Lane teaches that the device is configured to display an image indicating which electrodes are improperly placed, along with an option for the operator to ignore the intervention and dismiss the alert (Lane, ¶[0116]). Lane does not explicitly teach an electrocardiogram data storing section. Lane teaches comparison of collected data with shared data (Lane, ¶[0094-95]), and also simultaneous collection of sensor data with sensor position (Lane, Fig. 2B, ¶[0097], ¶[0117], saving both collected ECG data and sensor movement information), which implies storage of the sensor data as well, since this is a digital system. This portion of the disclosure is generic because ECG data storage is not the main point of Lane’s disclosure, but storage of ECG data using an electrocardiogram storing section would have been obvious to one having ordinary skill in the art, because physicians may wish to look at it later to identify anomalies and to compare it with prior data, as discussed in Lane’s disclosure. Lane teaches the equipment offering automated assistance when a mistaken attachment has been detected (Lane, ¶[0116]), and Lane also teaches that past equipment offers of assistance may be stored in the equipment or automatically transmitted out by wireless interface (Lane, ¶[0146-0147]). Lane’s system allows the user to confirm or dismiss these notifications (Lane, ¶[0116]). Lane does not explicitly teach displaying a confirmation button that when pressed provides an indication of confirmation of the notification. Cobelli teaches a health monitoring system that may provide a health alert, and a user may acknowledge the alert by pressing a button (Cobelli, ¶[0158]), and the state of an indicator may switch to an acknowledged state (Cobelli, ¶[0168], ¶[0206]). It would have been obvious to one having ordinary skill in the art to provide this button in order to store information regarding whether the user knew about the health alert, which in the Lane system, would refer to a mistaken electrode placement. It would further have been obvious to one having ordinary skill in the art, in a case where the indication of confirmation of the notification is provided, that the electrocardiogram storing section (the processor) would be configured to store information indicating that the measurement electrodes have been checked, together with the input electrocardiogram signals. This would have been obvious to one having ordinary skill in the art because it will allow later analysis by a physician to determine whether the data that was collected was bad as a result of mistaken electrode placement, or whether this data is useable nonetheless. Lane does not teach what is done in a case where the indication of confirmation of the notification is not provided. However, since Lane teaches that all status may be shared (checked, disconnected, dismissed, etc), it would have been obvious to one having ordinary skill in the art to configure the device to store information indicating that the measurement electrodes have not been checked, together with the input electrocardiogram signals, in order that a physician reviewing the signals later may be aware that this data is also questionable since the attachment was not checked. Lane teaches that the outputting section further outputs the information indicating that the measurement electrodes have been checked (Lane, ¶[0116] outputting information that electrodes have been checked). Lane does not specifically recite outputting this information together with the ECG signals. However, Lane teaches that indication of the reliability of a signal may be included on a standard ECG monitor (Lane, ¶[0116]), and a standard ECG monitor shows an ECG signal. It would therefore have been obvious to one having ordinary skill in the art to show information indicating that the measurement electrodes have been checked together with the electrocardiogram signals.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M Piateski whose telephone number is (571)270-7429. The examiner can normally be reached 9 AM - 5 PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Erin M Piateski/Primary Examiner, Art Unit 3792